Title: From George Washington to Benjamin Lincoln, 21 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 21st Augst 1782
                  
                  I inclose to you Copies of two Letters which I have received from Brigr General Hand in Consequence of the Late Arrangement of the Adjutant Genls Department.
                  When I wrote you the 16th instant, I did not know that Genl Hand had obtained any knowlege of the Arrangement—nor did I intend to have communicated it to him, untill I had submitted those inconveniences which appeared to me to have escaped the attention of Congress.
                  At the same Time that I pray you to lay these Letters before Congress, I cannot refrain to observe, that it is with the highest regret that I am brout to part with an Officer of Gnl Hands Abilities from the Office of Adjutant General; an Office which, so long as he has Sustained it, he has excercised with very great accuracy, Attention & professional Knowledge.
                  However necessary & desirable it is, to practice the strictest Economy in all our Affairs—yet great Care is requisite in its Exercise—If Economy is the governing principle in the present Arrangement of the Adjutant Genls Department, we should do well to consider, whether, while we are makg provision for one of the most important Departments of the Army. we shall act consistently with our professed principles, by placing (contrary to the practice of all other Armies) the Emoluments on such a footing, as, instead of forming inducements to Gentlemen of the first Abilities to accept that office, we only obtain those whose Capacity is equal only to the Acceptance of the Office without an Ability to discharge its Duties—consequently by attempting to save a few dollars in the pay & emoluments involve the public in expences of a much more serious nature and the whole army in disorder & confusion from a want of knowledge or inattention for I need not observe to you Sir that it is not every good Man or even good Officer that can make a good Adjutant General.
                  To an Officer of your knowlege & Experience in Military Service, it is unnecessary for me to mention, that an Adjutant General, whose duties are of the highest trust & of the most interesting & important nature to this Army, cannot be taken from too high a Grade of Officers—And this Observation may perhaps bear a particular Application of the Army of the United States.
                  If the Ideas of Congress in this Arrangement are not unalterably fixed, I could wish measures might be adopted, that would retain Genl Hand in his present Office.  with much Regard & Esteem I am &c
                  
                     G.W.
                  
                  
                     P.S. added—Private
                     What can Induce Congress to restrain the Issues of the full Numbers of Rations to any Officer in the Army, which his Rank entitles him to?  when, if they mean fair, it is to the public a mere Matter of Moonshine, whether the Financier pays the Value of them to that Officer if he does not draw them—or to the Contractors, if he does?  
                     Can these things fail to irritate—and irritating, are they not pregnant with mischief?—Is it policy—is it Justice to keep a Sore, constantly gangreened, when no good End is, or possibly can be answered by it?  Should men, who have endured more, & received less of their pay than any other Class of people in public Service, have so little Consideration or Attention paid to Their Interests or Comforts?  
                     Would to God, false policy, Inattention or something else, may not be productive of disagreement which will prove irreconcileable.
                  
                  
               